Citation Nr: 0423375	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1940 to June 1945.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his Form 9, the 
veteran requested a Decision Review Officer hearing.  In 
subsequent correspondence received in February 2003, he 
withdrew this request.  In August 2004, the Board granted the 
appellant's motion to advance his appeal on the docket due to 
advanced age.

Regarding the preliminary matter of what issue(s) is (are) 
before the Board, under 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is issued.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203.

The February 2002 rating decision also addressed the matter 
of the rating for the veteran's pes planus.  Neither the NOD 
submitted by his representative April 1, 2002, nor the 
veteran's own correspondence received that same day expressed 
disagreement with the decision regarding the rating for pes 
planus.  In December 2002, the RO issued a statement of the 
case (SOC) on the matter at hand.  In his January 2003 Form 
9, the veteran addressed only the matter of service 
connection for a bilateral leg disorder.  In a brief dated in 
December 2003, the veteran's representative appears to 
disagree with the denial of an increased rating for pes 
planus.  This correspondence falls beyond a year after the 
date of issuance of the notice (March 2002) of the 
February2002 decision (and would not appear to be a timely 
NOD).  Consequently, the representative's raising of the 
matter is construed as a new claim for an increased rating, 
and is referred to the RO for appropriate action.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical evidence remains 
outstanding.  The veteran claims that he received treatment 
for a bilateral leg disorder in 1945 until the present time 
and listed Fort Douglas in Utah and Sacred Heart Medical 
Center in Spokane, WA as the facilities where he received 
treatment.  The evidence of record does not contain treatment 
records from Sacred Heart Medical Center.  Furthermore, in 
his April 2002 Notice of Disagreement he indicated that in 
April 1982, he had a Doppler examination of his legs and 
aorta and leg artery replacement surgery.  There are no such 
treatment records in the claims file.  As there are 
outstanding medical records that might have bearing on the 
veteran's claim, further development is indicated

The veteran's June 1945 discharge examination noted a history 
of pain in both his feet and his calves.  Post service 
medical records include a February 2002 VA examination that 
evaluated the veteran's pes planus.  Even though the 
examination was not intended to assess a leg disorder, it 
revealed complaints of pain in both legs.  The veteran also 
complained of experiencing pain from his knees to his feet 
since service.  He asserts that his current bilateral leg 
disorder is related to the leg pain noted in service.   A VA 
examination to ascertain whether this is so is indicated.

And while the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) in July 2001 letter, the 
notice does not appear to be in full compliance with all 
current pertinent guidelines.  As the case is being remanded 
anyway, there is an opportunity to ensure notice is complete, 
without causing additional delay in the adjudication process.  

In light of the foregoing, the case is remanded for 
the following:

1.  The veteran should be provided notice 
of the VCAA as it pertains to his claim 
in full compliance with the applicable 
guidelines in the statutes, implementing 
regulations, interpretative Court 
decisions, VA General Counsel precedent 
opinions, etc.  The veteran and his 
representative should have the 
opportunity to respond. 

2.  The RO should ask the veteran to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for a leg 
disorder since he was discharged from 
active duty in 1945.  The RO should 
obtain complete records (those not 
already in the claims file) of 
examinations and treatment from all 
sources identified.  He must cooperate in 
the matter by providing any necessary 
releases.  

3.  The RO should then arrange for a VA 
examination to ascertain the nature and 
likely etiology of the veteran's current 
bilateral leg disorder.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should provide a diagnosis for the 
veteran's current bilateral leg disorder, 
and opine whether it is at least likely 
as not that such disorder began in or was 
aggravated by service (or is 
etiologically related to a service 
connected disability).  The examiner must 
explain the rationale for all opinions 
given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


